Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 15 is objected to because of the following informalities:  there is no ending period punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be 
 Claim 4 recites the limitation "the substrate holder" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 5 recites the limitation "the substrate holder" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 5 states “rotation of the substrate holder to the substrate holder” which is not clear and does not make sense.
	Re claim 5, “a drive device” is repeated multiple times make the claim indefinite.
 	Claim 6 recites the limitation "the support arm" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

 	Re claims 18-20, “the angular speed” & “the support arm” lines 26-28 of claim 18 are indefinite as their first mention have not been previously introduced but use “the”.
 	For sake of examination the claims are understood as shown in the following art rejections. Applicant should look over all the claims for other issues as there are multiple detailed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,5-20 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Krupyshev (US 9,623,555).
 	Re claims 1,15,18, Krupyshev teaches a vacuum chamber arrangement and its inherent method of use (generally figures 1, 7, 10, 15, 16, 24 (similar, also mentions may have any type of transmissions, links, holders, motors, etc. throughout, so applicant should review all figures) ) having: a vacuum chamber (generally 76175,76125 ( top of fig 7), 77400,76125 (fig 10), etc.); at least one processing region (generally 76125) which is arranged in the vacuum chamber; and a substrate holding arrangement (see figures as apparent (i.e. fig 10a,10b,16A,16B,etc.) for transporting and/or positioning a substrate or multiple substrates in the processing region, wherein the substrate holding arrangement has: a first drive train (broad limitation, the drive connections from the motors to the various driven arms, links, holders, generally see figures 4-6,9,9A,17-18C,22,26) with a first substrate holder (generally E1,77155EA,8055EA,85104,etc.) wherein the first substrate holder is 
 	Re claim 2, Krupyshev teaches the processing region has a section of a processing device which may be configured as a coating device (any 
 	Re claim 3, Krupyshev teaches the first support arm and the second support arm are mounted so as to be movable, in particular mounted so as to be rotatable, independently of one another.
 	Re claim 5, Krupyshev teaches the second drive train and the fourth drive train each have (broad limitation, but as apparent to one of ordinary skill in the art the drive connections from the motors to the various driven arms, links, holders, generally see figures 4-6,9,9A,17-18C,22,26) a drive device and a mechanical coupling element which is connected to a drive device (the particular one of the dedicated motors for each item being moved), and the mechanical coupling element (i.e. gears, wheels, etc. at least as shown in the figures) is configured to transmit the drive power of the drive device for the rotation of the substrate holder to the substrate holder.
 	Re claim 6, Krupyshev teaches the first drive train and the third drive train (broad limitation, but as apparent to one of ordinary skill in the art the drive connections from the motors to the various driven arms, links, holders, generally see figures 4-6,9,9A,17-18C,22,26) each have a drive device (the particular one of the dedicated motors for each item being 
 	Re claim 7, Krupyshev teaches the first drive train and the third drive train (broad limitation, but as apparent to one of ordinary skill in the art the drive connections from the motors to the various driven arms, links, holders, generally see figures 4-6,9,9A,17-18C,22,26) each have a first drive device (the particular one of the dedicated motors for each item being moved), and wherein the second drive train and the fourth drive train each have a second drive device (another particular one of the dedicated motors for each item being moved), which differs from the first drive device.
 	Re claim 8, Krupyshev teaches the first, second, third and fourth drive trains each have a drive device, and wherein the substrate holding arrangement is configured such that the drive devices of the first, second, third and fourth drive trains are arranged outside the vacuum region (i.e. generally figure 9,9A, column 9 lines 15-23, etc.).
 	Re claim 9, Krupyshev teaches the first and second support arms and the first and second substrate holders are arranged in the vacuum region (generally column 9, lines 22-23,etc.).

 	Re claim 11, Krupyshev teaches a control device (generally column 10, lines 38-48, etc.) which is connected to the first, second, third and fourth drive trains and which is configured to control the movement of the first and second support arms and of the first and second substrate holders.
 	Re claims 12,16,19, Krupyshev teaches the control device is configured such (generally column 10, lines 38-48, etc.) that the first support arm and the second support arm are rotatable in the same direction of rotation about a common axis (generally 22,SX) of rotation.
 	Re claims 13,17,20, Krupyshev teaches the control device is configured such that (generally column 10, lines 38-48, etc.) the first support arm and the second support arm are rotatable in opposite directions of rotation about a common axis (generally 22,SX) of rotation.
 	Re claim 14, Krupyshev teaches the control device is configured such that (generally apparent from figures (9A,10B,etc.) column 10, lines 38-48, etc.), during a pivoting of a support arm of the first and second support arms through an angle with an angular speed, the angular speed of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krupyshev (US 9,623,555).
 	Re claim 4, Krupyshev teaches (generally column 9, lines 15-23; column 10 line 60) the vacuum chamber has a first supply feedthrough, and wherein the substrate holding arrangement has a vacuum-tight supply housing for the supply of at least one supply medium to the substrate holder, wherein the supply housing has a second supply feedthrough, and the first supply feedthrough is connected by means of a supply hose to the second supply feedthrough. Though it appears at minimum the general concept is at least met, for sake of completeness it would have been obvious to one of ordinary skill in the art to have modified Krupyshev as claimed in order to maintain the desired environment for the system and processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gottsmann (US 2018/0312970) describes a similar vacuum system (see figures)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929.  The examiner can normally be reached on Hoteling M,W,Th 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652